SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

133
CA 15-01123
PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


JOHN M. HOLMES, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

MICHAEL A. FIORE, CITY OF UTICA,
DEFENDANTS-APPELLANTS,
AND WYATT T. HOLMES, DEFENDANT-RESPONDENT.


LAW OFFICES OF KEVIN A. LANE, BUFFALO (MICHAEL T. COUTU OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

JOYCE & HOLBROOK LAW FIRM, SHERBURNE (SAMANTHA M. HOLBROOK OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.

RUSSO, APOZNANSKI & TAMBASCO, MELVILLE (FRED LUTZEN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oneida County (Bernadette T. Clark, J.), entered December 22,
2014. The order and judgment, among other things, denied the motion
of defendants Michael A. Fiore and City of Utica seeking summary
judgment dismissing the second amended complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court